Citation Nr: 0329449	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  98-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


REMAND

On May 8, 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate 
VA medical facility(ies) for the veteran 
to be afforded the following examination 
to determine the nature, status, and 
extent of any bilateral knee disability.  
Send the claims folder to the examiner(s) 
for review.  The examining physician 
should be advised of the following history 
before rendering his or her opinion: the 
veteran separated from active duty service 
in February 1973.  His separation physical 
examination was negative for findings 
regarding his left and right knee.  The 
veteran filed a disability claim for a 
right knee injury the same month that he 
separated.  He underwent a VA examination 
in January 1974, approximately 11 months 
after his separation.  The findings with 
regard to the knee are as follows: 
examination of the right knee revealed no 
swelling.  There was no atrophy of the 
right thigh.  The veteran could not 
complete a deep knee bend on the right 
side.  Range of motion of the right knee 
was otherwise normal.  There was marked 
laxity of the patella tendon and marked 
crepitation of the patella associated with 
pain.  The veteran was tender behind the 
medial and lateral facet of the patella.  
The examiner could almost dislocate the 
patella himself.  There was laxity of the 
medial collateral ligament, more so on the 
right knee than the left knee.  There was 
also crepitation of the patella on the 
left side, but asymptomatic.  There was 
slight laxity of the anterior cruciate 
ligament and tenderness over the medial 
collateral ligament and posteromedial to 
the margin of the joint line.  There was 
no swelling of the knee joint.  McMurray's 
test was negative.  The diagnosis was 
marked chondromalacia - right patella - 
secondary to generalized laxity of the 
ligaments of the right knee with possible 
hypermobile medial meniscus.  
After the examination, any indicated 
testing, and a review of the evidence in 
the claims folder, including service, 
private, and VA medical records, the 
provider should express opinions as to the 
following:
(a)	What is the diagnosis of the 
veteran's current bilateral knee 
disability, if present;

(b)	What is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
current bilateral knee disability, 
if present, and any injury or 
disease of service origins.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. Garvin 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

